        Case 1:18-cv-00002-JCG Document 167                      Filed 05/03/21       Page 1 of 22




                    UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                               )
Linyi Chengen Import and Export Co., Ltd       )
                                               )
                        Plaintiff,             )
               and                             )
                                               )
Taraca Pacific, Inc., et al.,                  )
                                               ) PUBLIC VERSION
                        Plaintiff-Intervenors, )
               v.                              ) Consol. Ct. No. 18-00002
United States                                  )
                        Defendant,             )
                and                            )
                                               )
Coalition for Fair Trade in Hardwood Plywood   )
                                               )
                        Defendant-Intervenor.  )
                                               )
                                                                                            1
                  CONSOLIDATED SEPARATE RATE PLAINTIFFS ’
                  -------------------------------------
           COMMENTS IN OPPOSITION TO THIRD REMAND REDETERMINATION

                                                            Gregory S. Menegaz
                                                            J. Kevin Horgan
                                                            Alexandra H. Salzman
                                                            DEKIEFFER & HORGAN, PLLC
                                                            Suite 410
                                                            1090 Vermont Ave., N.W. 20005
                                                            Tel: (202) 783-6900
                                                            email: gmenegaz@dhlaw.com
                                                            Counsel to Plaintiffs
Dated: May 3, 2021

1
  Consolidated Plaintiffs, Celtic Co., Ltd., Anhui Hoda Wood Co., Ltd., Far East American, Inc., Jiaxing Gsun
Import and Export Co., Ltd., Jiaxing Hengtong Wood Co., Ltd., Linyi Evergreen Wood Co., Ltd., Linyi Glary
Plywood Co., Ltd., Linyi Jiahe Wood Industry Co., Ltd., Linyi Linhai Wood Co., Ltd., Linyi Hengsheng Wood
Industry Co., Ltd., Linyi Huasheng Yongbin Wood Co., Ltd., Linyi Mingzhu Wood Co., Ltd., Linyi Sanfortune
Wood Co., Ltd., Qingdao Good Faith Import and Export Co., Ltd., Shanghai Futuwood Trading Co., Ltd., Shandong
Qishan International Trading Co., Ltd., Suining Pengxiang Wood Co., Ltd., Suqian Hopeway International Trade
Co., Ltd., Suzhou Oriental Dragon Import and Export Co., Ltd., Xuzhou Andefu wood Co., Ltd., Xuzhou Jiangyang
Wood Industries Co., Ltd., Xuzhou Longyuan Wood Industry Co., Ltd., Xuzhou Pinlin International Trade Co., Ltd.,
Xuzhou Shengping Import and Export Co., Ltd., and Xuzhou Timber International Trade Co., Ltd. (collectively
“Separate Rate Plaintiffs”).
       Case 1:18-cv-00002-JCG Document 167                                      Filed 05/03/21             Page 2 of 22




                                             TABLE OF CONTENTS

I.     The Department May Not Lawfully or Reasonably Apply an Adverse Inference
       Rate to Cooperating Respondents, even in Part, in the Circumstances .......................2

II.    At a Minimum, the Department Should Assign the Voluntary Respondent Plaintiffs
       Chengen’s Zero Margin and Exclude the Companies from the Order ......................11

III.   The Department Should Rely on Xuzhou Jiangyang Wood Industries Co.’s
       Voluntary Response .........................................................................................................15

IV.    Conclusion ........................................................................................................................17




                                                                   i
           Case 1:18-cv-00002-JCG Document 167                                          Filed 05/03/21               Page 3 of 22




                                                   TABLE OF AUTHORITIES

Cases

Albemarle Corp. v. United States, 821 F.3d 1345 (Fed. Cir. May 2, 2016) .......................... passim

Changzhou Hawd Flooring Co. v. United States, 848 F. 3d 1006 (Fed. Cir. 2017).............. passim

Changzhou Hawd Flooring Co. v. United States, 324 F. Supp. 3d 1317 (Ct. Int’l Trade
2018) ........................................................................................................................................ 13-14

Changzhou Hawd Flooring Co. v. United States, 947 F.3d 781 (Fed. Cir. 2020) ............. 10-11, 15

Changzhou Wujin Fine Chem. Factory Co., Ltd. v. United States, 701 F.3d 1367 (Fed. Cir.
2012) ................................................................................................................................................8

SNR Roulements v. United States, 402 F.3d 1358 (Fed. Cir. 2005)...............................................16

Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370 (Fed. Cir. 2013) ..... passim

Statutes

19 U.S.C. 1673d(a)(4)....................................................................................................................10

Administrative Decisions

Wood Mouldings and Millwork Products From the People's Republic of China: Preliminary
Affirmative Countervailing Duty Determination and Alignment of Final Determination With
Final Antidumping Duty Determination, 85 Fed. Reg. 35,900 (June 12, 2020) ............................12




                                                                          ii
        Case 1:18-cv-00002-JCG Document 167               Filed 05/03/21     Page 4 of 22


                                                                              PUBLIC VERSION

        The Separate Rate Appellants hereby comment on the Department’s Third Remand

Results. See Remand Results (March 22, 2021); ECF 143. After the Court’s opinion in Chengen

II, the Department determined to apply the normal methodology and calculated a margin for

Chengen of 0.00%. For the separate rate, the Department simple-averaged Chengen’s 0.00%

margin and the revised total AFA margin applied to Bayley of 114.72%. The resulting margin of

57.36% was applied to the SRA Plaintiffs. The Court properly upheld the Department’s

calculation of Chengen’s 0.00% margin. Slip-Op 20-183 at 11. However, the Court remanded

the Department’s separate rate calculation. The Court found that the Department failed to

demonstrate that Chengen’s dumping margin is not reasonably reflective of the SRA Plaintiffs’

potential dumping margin. Id. at 14. The Court remanded the Department’s separate rate

margin, concluding:

        Commerce cited no credible economic evidence on the record showing that the
        Separate Rate Plaintiffs’ dumping margins are different than Linyi Chengen’s 0%
        rate or connecting the Separate Rate Plaintiffs’ dumping margins with the rate of
        57.36% that was derived from the average of Linyi Chengen’s 0% rate and
        Bayley’s AFA rate of 114.72%.

Id. at 16.

        On this third remand, the Department continues to apply a margin of 57.36% to the SRA

Plaintiffs. Despite discussing some additional record documentation, the Department has still

failed to point to credible evidence on the record that the SRA Plaintiffs’ potential margins are

different than Chengen or are somehow connected to Bayley’s AFA rate.

        Therefore, the Court should find that the Department’s calculation of the separate rate is

not in accordance with the law and unreasonable on the facts of this record. The Court should

direct the Department that it has failed to support a finding that the SRA Plaintiffs’ dumping is

different than Chengen, and therefore the only reasonable result is to assign Chengen’s margin of


                                                 1
       Case 1:18-cv-00002-JCG Document 167                  Filed 05/03/21   Page 5 of 22


                                                                              PUBLIC VERSION

0.00% to the SRA Plaintiffs. Further, the Court should agree that in order to give full effect to

the 0.00% margin, the Department should also exclude the SRA Plaintiffs from the orders, or at a

minimum, exclude the voluntary respondents from the Order. Alternatively, the Court could also

find a reasonable alternative is to calculate a margin based on the full voluntary response placed

on the record by Xuzhou Jiangyang Wood Industries Co., Ltd and use that resulting rate in the

separate rate calculation assigned to the SRA Plaintiffs.

I.     The Department May Not Lawfully or Reasonably Apply an Adverse Inference
       Rate to Cooperating Respondents, even in Part, in the Circumstances.

       The Department continues to simple average Bayley’s AFA rate and Chengen’s zero rate

for the SRA Plaintiffs’ margin. Third Remand Results at 5. The Department emphasizes that it

is not “per se unreasonable” to rely upon an AFA rate and de minimis rate for the SRA margin.

Id. at 31. However, while the Department is entitled to rely upon the exception to the “all

others” calculation method in the statute based on “any reasonable method,” the Department’s

method was -
           not
             - “reasonable” because it was not supported by substantial evidence nor was it in


compliance with this Court’s remand or other court precedents.

       In the second remand, the Department attempted to argue that this margin was reasonably

reflective of the SRA Plaintiff’s potential dumping because of the dumping margin alleged in the

petition which was based on a single company’s price quotes. SRA Plaintiffs demonstrated that

the Department has long since found price quotes are not a reliable basis for a surrogate value,

and therefore certainly cannot reasonably be the basis of determining potential margins of all the

separate rate companies. SRA 2nd Remand Comments (August 3, 2020) at 6-7; ECF 118. The

Court found this Petition data was untethered from any actual dumping margins and found that

this was not credible economic evidence on the record that the SRA’s dumping behavior was



                                                 2
        Case 1:18-cv-00002-JCG Document 167                 Filed 05/03/21      Page 6 of 22


                                                                                PUBLIC VERSION

different than Chengen or similar to the SRA margin. Slip-Op 20-183 at 15-16. In this third

remand, the Department has still not cited to credible economic evidence for this purpose with

any connection to an actual dumping margin that suggests the SRA Plaintiffs dumping is

different than Chengen or represented by the AFA Bayley margin.

       The Department again attempts to use the price quotes from the Petition, endeavoring to

tie them to the investigation using the company’ single commercial invoice filed with its separate

rate application in the investigation. Third Remand Results at 16-17. The Department reasons

that because this so named “Petition SRA Exporter’s” price in a commercial invoice on the

actual record of the investigation is almost identical to the price quote in the Petition, this

justifies the reasonableness of the Petition rates. However, this still does not address that the

Petition rates were based on pricing data from an entirely different surrogate country than relied

upon in the investigation. Further, the Petition’s underlying factor data is based on estimates

rather than the factor data collected in the course of the investigation, which is a company’s own

factor valuation data collected and examined extensively through numerous questionnaires.

Hypocritically, the Department claims its cannot calculate and rely upon a margin from

Jiangyang Wood’s questionnaire data, detailed actual cost and sale data from the POI, because it

was only initial questionnaire data without the benefit of the Department’s further inquiry

through supplemental questionnaires, yet the Department finds it can rely on estimated cost data

from the Petition and price quotes. Third Remand Results at 44.

       The Petition margin is highly speculative and not based on any company’s actual data

under investigation or even on the selected surrogate country. No matter the price on a single

commercial invoice that is included in the Petition SRA Exporter’s separate rate application, or

the price on any SRA plaintiff’s single commercial invoice submitted with their own SRA, it has


                                                   3
       Case 1:18-cv-00002-JCG Document 167                 Filed 05/03/21     Page 7 of 22


                                                                               PUBLIC VERSION

no rational bearing on the representativeness of the Petition margin. The Petition margin is

based on estimates to reach the basic determination that plywood from China may be dumped,

such that the investigation should be initiated. During the investigation, the Department

collected actual verified data on the full period of investigation cost of production and sales to

the United States and determined an actual dumping margin based on that robust and

representative data.

       Second, the Department compares the Petition SRA Exporter’s single commercial

invoice price and the other SRA companies’ single commercial invoice prices to Chengen’s

pricing data. Third Remand Results at 16-22. In the separate rate application, each company

must file the commercial sales package from their first sale during the POI. From this limited

information, the Department has made price comparisons to Chengen’s sales prices and finds

that because some SRA companies had a lower sales price on the single invoice from their first

POI sale, this supports a finding that their dumping is different than Chengen. Id. Even looking

at this data as compiled by the Department, numerous SRA companies had sales prices in range

or higher than Chengen’s sales prices. Id. Attachment 1. Therefore, this supposed evidence does

not support the Department’s conclusion to justify the high SRA Plaintiff margin. Further, even

if some companies had a lower sales price than Chengen on one sale, this does not entail that the

margin of 57.36 percent is reasonably reflective of their potential dumping rather than Chengen’s

0 percent margin. Indeed, the Department cites to birch plywood (same material as Chengen’s

plywood) sales invoices in the SRA companies’ applications ranging from [

         ] compared to Chengen’s lowest selling price of [                 ]. Third Remand Results

at 20. Even taking only the companies with sales prices’ lower than Chengen, the prices are not

so much lower as to justify the increase from 0% to 57.36%. This comparison is still not


                                                  4
        Case 1:18-cv-00002-JCG Document 167                Filed 05/03/21    Page 8 of 22


                                                                             PUBLIC VERSION

“credible economic evidence” that the SRA companies’ dumping would be remotely represented

by the 57.36% margin.

       Further, this analysis generally fails to comprehend the limited scope of this analysis.

The presence of a single sale with a lower price than Chengen’s lowest sales price does not

indicate the company would be dumping overall, especially at 57.36%. Chengen’s sales prices

ranged from [                    ], with a weighted-average price of [             ]. See

Chengen Supp. Qre (May 15, 2017) at Exhibit SQ6-1 (revised U.S. Sales Database); CD493

PD623. The record also contains the full U.S. sales database from Bayley and Jiangyang Wood.

While the Department ultimately applied total AFA to Bayley, that determination did not

undermine its own U.S. sales data. Bayley’s sales prices ranged from [                       ], with

a weighted-average price of [               ]. Bayley Section C Qre (February 28, 2017) at

Exhibit C-1; CD269 PD344. Jiangyang Wood’s sales prices ranged from [                             ],

with a weighted-average price of [               ]. Jiangyang Wood Section C Qre (February 28,

2017) at Exhibit C-1; CD289 PD351. These two other companies’ sales databases on the record,

one of which, Jiangyang Wood, is an SRA Plaintiff, show that other companies actually had a

[      ] average sales price than Chengen. Also, the Petition SRA Exporter, the basis of the

Department initial pricing comparisons actually had two sales of birch plywood in its sales

package in the separate rate application. The first had a price of [            ] and the second

had a price of [             ]. Petition SRA Exporter SRA (January 17, 2017) at Exhibit 1;

CD195 PD247. Thus, the record overall, even the metrics raised by the Department, does not

support its conclusion that the SRA companies’ pricing is different than Chengen’s pricing or

that these companies are dumping at such dramatically higher levels than Chengen – i.e. 0%

compared to 57.36%.


                                                 5
       Case 1:18-cv-00002-JCG Document 167                Filed 05/03/21     Page 9 of 22


                                                                             PUBLIC VERSION

       The Department also discusses that Chengen purchased plywood from a related producer,

while some SRA companies similarly purchased from related producers, but other SRA

companies self-produced or purchased from unaffiliated producers. Third Remand Results at 17-

18. However, there is no evidence that merely having a different purchasing structure would

render a margin based in part on Bayley’s total AFA margin that would somehow be more

reflective of these cooperative companies’ dumping. This is not “credible economic evidence.”

Indeed, the Department attempts to grasp at any difference with Chengen to substantiate its

position, but fails to acknowledge the presumption raised by the Court that Chengen’s

cooperating calculated rate that was fully developed and investigated is most comparable to

coopering SRA companies.

       The Department also appears to infer that the fact that Chengen’s revised rate of zero was

calculated “under protest,” entails that Chengen’s margin is not accurate and reflective of the

SRA Plaintiffs. Third Remand Results at 12. As an initial matter, the Court did not force the

Department to calculate a zero margin for Chengen. The Court found that the Department’s

justification for not applying the normal methodology was not supported by the record and

practice. After reconsidering the full record, the Department found it no longer had grounds to

apply the intermediate methodology. Regardless, whether or not “under protest,” Chengen’s

margin was calculated by the Department based upon Chengen’s books and records. It is an

accurate calculated margin that is applicable to Chengen. The Court has upheld this 0.00%

margin. Therefore, the Department has no legal basis to find this margin is inaccurate and assign

such unsupported presumption to the SRA plaintiffs.

       Ultimately, throughout the remand, the Department continually faulted the lack of

information on the record to determine whether or not Chengen’s dumping margin is reasonably


                                                 6
       Case 1:18-cv-00002-JCG Document 167                Filed 05/03/21     Page 10 of 22


                                                                              PUBLIC VERSION

reflective of the SRA Plaintiff’s potential margin. Indeed, in response to the parties’ comments

on the draft remand, the Department again reiterated the “limited” record evidence available to

corroborate the SRA margin. Third Remand Results at 32-35. However, as already briefed

before the Department and Court, this lack of information is of the Department’s own making.

See Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370, 1380 (Fed. Cir. 2013)

(“Bestpak”)at 1380 (noting the Department was certainly aware early in the proceeding that one

of the respondents was not responding and “could have gathered more information.”). The

Department refused to continue to investigate Bayley, which argued extensively before the

agency and Courts for the Department to continue its investigation and calculate a margin. The

Department refused to investigate the companies that requested to be voluntary respondents and

filed their own data on the record. Further, the Court properly found that the presumption is that

Chengen’s margin, as the only actually calculated margin and the only cooperating margin

calculated, is representative of the SRA Plaintiffs. Therefore, the lack of information to the

contrary only entails that Chengen’s margin is representative and should be applied to the SRA

Plaintiffs.

        Lastly, the Department’s remand does not address the overarching issue that applying a

non-contemporaneous total AFA margin to the cooperating mandatory respondents is

unreasonable and not reflective of their potential dumping. The SRA Plaintiffs directs the Court

to its argument on this point already raised before the agency and the Court, but also reiterates

here that the AFA rate is not representative. SRA Plaintiffs 2nd Draft Remand Comments (May

4, 2020) at 2-9 Rem. PD30; SRA Plaintiffs Remand Comments (August 3, 2020) at 1-12 ECF

118.




                                                 7
       Case 1:18-cv-00002-JCG Document 167               Filed 05/03/21     Page 11 of 22


                                                                             PUBLIC VERSION

       The Court of Appeals has addressed, by overturning, this very scenario wherein one of

two mandatory respondents was assigned total AFA and the other was assigned a de minimis rate

and the Department averaged the two rates, asserting that was a reasonable method. See Bestpak.

The Bestpak Court held that it was unreasonable to ascribe to cooperating exporters found to be

separate from the Chinese State any rate assigned to such a state-controlled entity. The

Department is averaging a total adverse facts rate and a de minimis rate for fully cooperating

respondents in contravention of the clear holding of Bestpak.

       In Bestpak, after acknowledging that the law technically allows the Department to simple

average rates and even include total AFA PRC Entity rates in the separate rate, the Court found

that the particular circumstances in Bestpak rendered the Department’s calculation unreasonable:


       Nevertheless, "[w]hile various methodologies are permitted by the statute, it is
       possible for the application of a particular methodology to be unreasonable in a
       given case." Thai Pineapple Canning Indus. Corp. v. United States, 273 F.3d 1077,
       1085 (Fed. Cir. 2001). "[F]orm should be disregarded for substance and the
       emphasis should be on economic reality." United States v. Eurodif S.A., 555 U.S.
       305, 317-18, 129 S. Ct. 878, 172 L. Ed. 2d 679 (2009). This court finds that this
       case presents that situation. Although Commerce may be permitted to use a simple
       average methodology to calculate the separate rate, the circumstances of this case
       renders a simple average of a de minimis and AFA China wide rate unreasonable
       as applied. Similarly, a review of the administrative record reveals a lack of
       substantial evidence showing that such a determination reflects economic reality.


Bestpak at 1378. The panel found the evidentiary support for the Department’s methodology—

attributing the theoretical adverse AD rate of the PRC Entity to the cooperating separate rate

exporters—severely lacking:


       This court does not find Commerce's late attempt to backfill with these AUV
       estimates, untethered to the three respondents' actual dumping margins, as
       amounting to substantial evidence. Commerce only received detailed information
       from one mandatory respondent: Yama. Jintian's estimated AUV, with little



                                                8
       Case 1:18-cv-00002-JCG Document 167               Filed 05/03/21     Page 12 of 22


                                                                             PUBLIC VERSION

       connection to its calculated dumping margin, is not enough. In other words,
       Commerce really only had one substantiated and calculated basis for dumping
       margins and that information came from Yama. Commerce cannot base a
       determination of economic reality on such slim findings. There must be more.


Bestpak at 1379; See also Changzhou Wujin Fine Chem. Factory Co., Ltd. v. United States, 701

F.3d 1367, 1378 (Fed. Cir. 2012) (“applying an adverse rate to cooperating respondents

undercuts the cooperation-promoting goal of the AFA statute. Commerce misses the point when

it argues that the appellant cannot complain because it does not bear an AFA rate directly, but

only a separate rate derived from the AFA rate, which is only half as adverse. Although the

hypothetical AFA rate was not directly applied to a cooperating respondent, cooperating

respondents were the only entities impacted by the recalculated rate.”). The Department has

detailed AD margin calculations for one Chinese exporter and an AFA rate for the PRC Entity.

Under these facts, the Court should find that the Department has no legal or factual basis to

average the PRC Entity rate with Chengen’s rate in assigning the separate rate in this

investigation.

       In Changzhou Hawd, drawing on Albemarle, the Court held that the mandatory

respondents are assumed representative of the cooperating exporters unless substantial evidence

shows otherwise. Changzhou Hawd Flooring Co. v. United States, 848 F.3d 1006, 1012 (Fed.

Cir. Feb. 15, 2017). The Court went on to observe that the record not only contained no

information to suggest the separate rate firms were not similar to the cooperating respondents,

and in fact, the only reasonable way to construe the record was to support a finding that

cooperating respondents are similar to the cooperating respondent. Changzhou Hawd, 848 F.3d

at 1012 (Indeed, under Commerce's reasoning, the separate-rate firms' decisions to respond to the

questionnaires might suggest that they are more similar to other firms, like the mandatory


                                                 9
       Case 1:18-cv-00002-JCG Document 167                     Filed 05/03/21       Page 13 of 22


                                                                                     PUBLIC VERSION

respondents, that responded.”). The separate rate companies have responded to all inquiries

made by the Department. They have established they are separate from the Chinese

Government. They have fully cooperated. Following court precedents and the premise of the

statutory provision for limiting individual review, the Court should find that the Department

must now assume that these separate rate companies’ pricing behavior is similar to the pricing

behavior of the cooperating respondent, Chengen. Accordingly, the Court should find the only

reasonable result now, after failing to justify an alternative on remand, is for the Department to

assign the separate rate companies the margin assigned to Chengen in the remand, i.e., a zero

margin.

        The SRA Plaintiffs also submit that the only reasonable, fair way to give effect to a zero

margin is for the Department to also exclude the SRA Plaintiffs from the Order pursuant to 19

U.S.C. 1673d(a)(4). The CAFC did find that the Department’s position in the antidumping

investigation of Wood Flooring from China not to exclude SRA companies receiving a zero

margin from the Order was a reasonable interpretation of the law. Changzhou Hawd Flooring

Co. v. United States, 947 F.3d 781, 792-793 (Fed. Cir. 2020). However, the CAFC did not find

that was the only reasonable interpretation of the law—i.e. it is not mandated in non-market

economy 2 reviews that SRA companies receiving a de minimis margin must remain subject to

the Order. Under the particular circumstances of this case, it is only reasonable to exclude the

SRA Plaintiffs from the Order in this investigation. There is no evidence of dumping in this

review. The only potential above de minimis margin the Department could calculate are



2
 In market economy reviews, when the mandatory respondent received a de minimis margin, the entire
decision is negative and there is no Order—i.e. the all-others rate companies receive the full benefit of the
mandatory respondents’ de minimis margin.



                                                     10
       Case 1:18-cv-00002-JCG Document 167                Filed 05/03/21     Page 14 of 22


                                                                              PUBLIC VERSION

fictitious adverse margins based on the Petition, and therefore would not be based on any

company’s actual data under investigation or even on the selected surrogate country. Given the

lack of any actual evidence of dumping, the Court should find it is unreasonable to effectively

penalize the cooperating SRA Plaintiffs with the PRC-entity’s assumed dumping by keeping the

SRA Plaintiffs in the Order merely for the sake of the Department’s lack of resources to

individually review all the SRA companies or its choice to stop investigating another mandatory

respondent and not replace them after declaring early in the investigation that this other

respondent could not cooperate. Therefore, the Court should also order the Department to

exclude the SRA Plaintiffs from the Order.

II.    At a Minimum, the Department Should Assign the Voluntary Respondent Plaintiffs
       Chengen’s Zero Margin and Exclude the Companies from the Order.

       In the investigation, Xuzhou Jiangyang Wood Industries Co., Ltd (“Jiangyang Wood”),

Linyi Sanfortune Wood Co., Ltd (“Linyi Sanfortune”), and Xuzhou Longyuan Wood Industry

Co., Ltd (“Longyuan Wood”) each requested to be selected as a mandatory respondent or, in the

alternative, requested that the Department accept them as a voluntary respondent. See Jiangyang

Wood Request (December 9, 2016) PD42; Linyi Sanfortune Wood Request (December 9, 2016)

PD43; Longyuan Wood Request (December 9, 2016) PD44. The Department found that because

of the large number of producer and exporters, it was unreasonable to examine each known

company and instead selected only two mandatory respondents. See Respondent Selection

Memo at 2-5; CD81 PD148. In response to the requests to be a voluntary respondent, the

Department merely noted the requests and said the Department would consider at a later time

whether to examine a voluntary respondent. Id. at 7. Jiangyang Wood also timely filed




                                                11
       Case 1:18-cv-00002-JCG Document 167                     Filed 05/03/21      Page 15 of 22


                                                                                     PUBLIC VERSION

responses to the Section A, C, and D questionnaire responses. See Dep’t Voluntary Resp. Memo

(April 4, 2017) at 1; PD451.

        For all the reasons discussed above for the SRA Plaintiffs generally, these companies are

not similar to Bayley but are similar to Chengen. Moreover, for the additional reason of

specifically requesting that the Department review them, these Voluntary Respondent Plaintiffs

have further demonstrated their similarity to Chengen. The companies requested that the

Department review their own data, confident that based on their own production costs and sales

data, they were not dumping. The Department cannot presume any potential of unfair trading for

the companies that requested voluntary treatment and must assign them a zero margin. The

Court has taken issue with the Department’s refusal to select voluntary respondents, even finding

in Changzhou Hawd, discussed further below, that such companies should be treated differently

than other SRA Plaintiffs, concluding that companies which request to be voluntary respondents

did so with the expectation that they receive a lower margin than the mandatory respondent.

        Ultimately in this investigation, the Department determined not to select “any voluntary

respondents because selecting any additional company for individual examination would be

unduly burdensome and will inhibit the timely completion of this investigation.” Id. at 2.

Indeed, the Department essentially has a policy of never accepting voluntary respondents. 3 The


3
  For example, in the countervailing investigation of Wood Mouldings from China, the Department
initially selected two mandatory respondents. Very early on in the proceeding before any questionnaire
responses were due, one of the companies stated their intent not to participate leaving the Department
with only one respondent in the investigation. Bel Trade, a company not selected as a mandatory
respondent, made several requests to be selected as a mandatory or voluntary respondent in the
countervailing investigation. Bel Trade was selected as a mandatory in the companion antidumping
investigation. Bel Trade timely filed its affiliation and section III questionnaire responses. Bel Trade also
reported necessary information to the GOC and the GOC filed its initial questionnaire response with all
necessary information concerning Bel Trade and the mandatory respondent. Despite having all
information required from Bel Trade and the GOC, the Department chose not to accept Bel Trade as a
voluntary respondent and is continuing the investigation with only one mandatory respondent. The


                                                     12
       Case 1:18-cv-00002-JCG Document 167                   Filed 05/03/21      Page 16 of 22


                                                                                  PUBLIC VERSION

Department continually selects limited respondents and refuses to accept voluntary respondents

even after companies supply extensive questionnaire data. Then, in a circumstance such as this

case, where one of these limited respondents receives a de minimis margin and the other receives

total AFA, the separate rate companies are penalized by the inclusion of this AFA rate either in

their own margin or in requiring the companies to remain subject to the Order despite no actual

evidence of dumping.

        Recognizing the unfairness of the Department “reject[ing] all voluntary examination

requests, foreclosing any path to exclusion for respondents seeking an individual weighted

average margin,” in the appeal of the investigation of Multilayered Wood Flooring from China,

the Court ordered the Department to exclude all companies that requested voluntary treatment

from the Order when properly assigned the cooperating respondents’ zero margin. Changzhou

Hawd Flooring Co. v. United States, 324 F. Supp. 3d 1317, 1326-1328 (Ct. Int’l Trade 2018).

        The Court did not require that the voluntary respondents had to have appealed the

respondent selection issue for this issue to be before the Court, but found

        the Voluntary Applicants may nevertheless challenge Commerce's separate and
        distinct decision denying them exclusion from the Order. That determination (like
        many Commerce determinations), just happens to comprise numerous other
        decisions Commerce made through the course of the proceeding: mandatory
        respondent selection, treatment of voluntary examination requests, the calculation
        of each of the mandatory respondents' margins, and the calculation of the separate
        rate, among others. Commerce's determination that resource constraints precluded
        voluntary examinations may itself have been reasonable. Having made that

Department had not expended any resources already on the company that withdrew participation. The
Department had not missed any time given the timely submission of the questionnaires and the early
stages of the investigation. However, the Department still determined, before even issuing supplemental
questionnaires, that it would be “unduly burdensome and inhibit the timely completion of this
investigation” to select a voluntary respondent. The Department had initially selected two respondents
and claimed it had the resources to investigate two respondents. The Department’s decision to not select
and investigation Bel Trade as a secondary respondent underscores the Department essential policy that it
will not accept a voluntary respondent under any reasonable circumstance.



                                                   13
       Case 1:18-cv-00002-JCG Document 167               Filed 05/03/21     Page 17 of 22


                                                                             PUBLIC VERSION

       decision, Commerce's subsequent decision to refuse to exclude Voluntary
       Applicants assigned a zero percent margin is not.

Changzhou Hawd, 324 F. Supp. 3d at 1327. Notably, Court also found this logic applies to all

companies that requested to be selected as voluntary respondents, not limiting its consideration

to only companies that also supplied voluntary questionnaire response. The Department raises

that only Dehua and Jiangyang timely filed voluntary questionnaire responses, however the

Changzhou Hawd Court did not find this additional step was even necessary to be considered a

voluntary respondent for exclusion from the Order. Third Remand Results at 42. The Court

concluded the Department acted unreasonably and arbitrarily:

       The court believes Commerce's application of its exclusion regulation to the
       Voluntary Applicants it assigned "representative" zero percent margins has two
       insurmountable problems. The first is Commerce's refusal to conduct any voluntary
       examinations, preventing the Voluntary Applicants from demonstrating directly
       their own evidence of fair trading. The second is Commerce's continuing
       assumption or inference that Voluntary Applicants denied individual examination
       and ultimately assigned a "representative" zero percent margin were nevertheless
       unfairly trading, precluding exclusion. The court questions how a reasonable mind
       could maintain such an assumption or inference against the Voluntary Applicants.
       …
       the court believes the proper remedy is entry of judgment declaring Commerce's
       failure to exclude the Voluntary Applicants arbitrary, and directing Commerce to
       exclude them from the Order ab initio.

Id. at 1327-1328.

       The Department did not challenge and appeal the Court’s opinion that the Department

must exclude the voluntary applicants. The Petitioner challenged this decision to the CAFC;

however, the CAFC found “no reversible error in the Trade Court's conclusion that Commerce

did not provide an adequate justification for including the voluntary-review firms in the

antidumping duty order in this case.” Changzhou Hawd Flooring Co. v. United States, 947 F.3d

781, 794 (Fed. Cir. 2020). While the CAFC left open that the Department could address “any



                                                14
       Case 1:18-cv-00002-JCG Document 167               Filed 05/03/21     Page 18 of 22


                                                                             PUBLIC VERSION

justification Commerce might yet articulate for deciding to include voluntary-review firms in an

antidumping-duty order,” the Department has failed to address the serious unfairness,

unreasonableness, and arbitrary nature of not excluding voluntary applicants as raised by the

lower Court and quoted above. The Court should conclude that given the Department itself

limited respondent selection and refused to accept any voluntary respondents, at a minimum the

Department cannot presume any potential of unfair trading for the companies that requested

voluntary treatment and must assign them a zero margin and exclude them—Jiangyang Wood,

Linyi Sanfortune, and Xuzhou Longyuan (among the SRA Plaintiffs)—from the Order consistent

with Changzhou Hawd.


III.   The Department Should Rely on Xuzhou Jiangyang Wood Industries Co.’s
       Voluntary Response.

       The Department attempts to glean information to support the SRA margin from the

Petition and the limited information available in companies’ separate rate applications.

However, the record contains the complete questionnaire responses from Jiangyang Wood.

Jiangyang Wood requested to be a voluntary respondent and then timely filed responses to the

Section A, C, and D questionnaire responses. See Dep’t Voluntary Resp. Memo (April 4, 2017)

at 1; PD451. As discussed above, the Department has a pattern of limiting respondent selection,

refusing to select voluntary respondents, and then due to the limited respondent selection,

encounters issues calculating the separate rate margin. In this case, the Department limited

themselves to only two mandatory respondents, despite Jiangyang Wood requesting to be a

voluntary respondent and submitting complete questionnaire responses to the record. Even when

the Department determined to apply AFA to Bayley, a fact that become evident prior to the

Preliminary Determination, the Department continued to refuse to select an additional


                                                15
       Case 1:18-cv-00002-JCG Document 167                  Filed 05/03/21      Page 19 of 22


                                                                                 PUBLIC VERSION

respondent. In the Preliminary Determination, and again now on Remand, the Department was

unable to follow the normal method for calculating the separate rate because the only margins

calculated were de minimis and total AFA. This difficulty was of the Department’s own making

in limiting respondent selection in the first place, and even more so as the investigation

continued and the potential for one margin to be an AFA margin became certain.

        Jiangyang Wood has especially been prejudiced as it underwent the great effort to place

its full data on the record and requested that the Department review its data and calculate its own

margin. The record contains all information required by the Department to calculate a margin

for Jiangyang Wood, but instead Jiangyang Wood has been assigned a margin bearing no

connection to its own data that is based half on a total AFA margin from the Petition.

        The Bestpak Court chastised the Department, observing that the dearth of data concerning

individual margins for cooperating exporters was a problem of the Department’s own making

when it limited the mandatory respondent pool to so few respondents. Bestpak at 1380. The

Court noted that the Department was “certainly aware of this situation when Jintian was being

unresponsive early in the investigation and could have gathered more information.” Id. While

the Department argued “in its Final Remand Results that it was the best it could do because of

the limited record, this court finds no support in this court's precedents or the statute's plain text

for the proposition that limited resources or statutory time constraints can override fairness or

accuracy.” Id. citing SNR Roulements v. United States, 402 F.3d 1358, 1363 (Fed. Cir. 2005).

        Indeed, in Bestpak, the Court ordered the Department to individually review the separate

rate appellant upon remand, which is precisely what Jiangyang Wood asked the Department to

do during the course of the investigation. Bestpak at 1380. The Department claims it cannot rely

upon Jiangyang Wood’s information because it is only initial questionnaire data and has not been


                                                  16
       Case 1:18-cv-00002-JCG Document 167                Filed 05/03/21     Page 20 of 22


                                                                              PUBLIC VERSION

“vetted for accuracy in order to assure that the data upon which our calculations are based is

complete and accurate.” Third Remand Results at 44. Of course, the questionnaires were on the

record from the deadline set for the mandatory respondents to submit their questionnaire data,

parties had a full opportunity to consider their data and submit deficiency comments and the

Department had the opportunity to issue supplemental questionnaires. The Department notes

that it did not have the resources to do so during the investigation, yet again, the Department is

penalizing cooperating companies with its own lack of resources. Third Remand Results at 45-

46. Further, as noted above, the questionnaire data provided by Jiangyang Wood is significantly

more accurate and able to be vetted than the hypothetical, estimated data the Department is

relying upon from the Petition. The hypothetical Petition data was certainly not “subject to the

same processes and standards that Commerce employs” to calculate dumping margins from

mandatory respondents. Third Remand Results at 45.

       The Department’s reasoning that it cannot rely upon Jiangyang Wood’s extensive

questionnaire data is wholly implausible given the Department is relying upon data from the

Petition. Accordingly, if the Court does not order the Department to apply Chengen’s 0.00%

margin to Jiangyang Wood, the Court should order the Department to calculate a margin for

Jiangyang Wood based on its existing voluntary responses and the surrogate data on the record.

IV.    Conclusion

       Based on the foregoing, the Court should order the Department to only apply the rate

individually calculated for the cooperating exporter deemed separate from the Chinese State

Entity, i.e, Chengen, to the rates for other exporters deemed separate from the Chinese State

Entity, i.e. the SRA Plaintiffs. The Court should also instruct the Department to assign the

voluntary applicants, Jiangyang Wood, Linyi Sanfortune, and Xuzhou Longyuan, Chengen’s


                                                 17
      Case 1:18-cv-00002-JCG Document 167               Filed 05/03/21    Page 21 of 22


                                                                           PUBLIC VERSION

zero margin and exclude them from the Order. Alternatively, the Court could instruct the

Department to use the voluntary questionnaire data and surrogate value data on the record to

calculate a margin for Jiangyang Wood.


                                            Respectfully submitted,

                                             /s/ Gregory S. Menegaz
                                            Gregory S. Menegaz
                                            J. Kevin Horgan
                                            Alexandra H. Salzman*
                                            DEKIEFFER & HORGAN, PLLC
                                            Suite 410
                                            1090 Vermont Ave., N.W. 20005
                                            Tel: (202) 783-6900
                                            email: gmenegaz@dhlaw.com

                                            * Admitted to California Bar; practice supervised
                                            by attorneys of the firm who are active D.C. Bar
                                            members pursuant to D.C. Bar Rule 49(c)(8).

Date: May 3, 2021




                                               18
       Case 1:18-cv-00002-JCG Document 167                Filed 05/03/21     Page 22 of 22


                                                                              PUBLIC VERSION

                    WORD COUNT CERTIFICATE OF COMPLIANCE


       This brief has been prepared utilizing Microsoft Word 2016 using a proportionally spaced

typeface (12 point Times New Roman font).

       In accordance with the Chambers Procedures of the United States Court of International

Trade, the undersigned certifies that his brief complies with the word limitations set forth in the

Chambers Procedures. Specifically, excluding those exempted portions of the brief, as set forth

in 2 B (1) of the Chambers Procedures, I hereby certify that this brief contains 5,500 words. In

accordance with the Chambers Procedures, this certified word count is based on the word count

feature in the word processing system (Microsoft Word) used to prepare this brief.

                                              /s/ Gregory S. Menegaz

                                              Gregory S. Menegaz
                                              DEKIEFFER & HORGAN, PLLC
                                              Suite 410
                                              1090 Vermont Ave., N.W.
                                              Washington, D.C. 20005
                                              Counsel to Plaintiff




                                                 1
